[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PLAINTIFFS' MOTION TO STRIKE
This is a civil action in which Justin Lee Pickering, a minor plaintiff, seeks to recover damages for personal injury due to his alleged exposure to lead-based paint at two residences: 1528 East Main Street in East Hartford, Connecticut and 20-22 Allen Place. Peter Stanchak and Anna Stanchack were the owners of record, landlords and otherwise in control of 1528 Main Street and Lucia M. Martin and Anna M. Consoli were the owners of record and landlords of 20-22 Allen Place. The plaintiffs filed a "Consolidated Motion to Strike Defendant's [sic] Special Defenses." On July 3, 1997, the defendants Lucia Martin and Anna M. Consoli mailed a withdrawal of their special defense. Accordingly, this ruling addresses the Stanchak defendants special defense only.
The Stanchak defendant's first special defense alleges that: CT Page 7687
    At the time and place cited in the plaintiff's complaint, Wanda Sampal was negligent and careless and such negligence and carelessness on her part caused or was a substantial factor in bringing about any injury or damages claimed by her. The plaintiff was negligent and careless in one or more of the following ways:
    a. She failed to supervise or monitor her child to see that the child did not ingest paint chips or chew on painted surfaces;
    b. She failed to remove the child from the premises so that Peter and Anna Stanchak could abate or manage the lead paint problem.
The plaintiffs argue that the doctrine of parental immunity bars this special defense. This court has concluded previously that the doctrine of parental immunity bars claims of alleging negligent parental supervision and the negligent exercise of parental discretion whether raised as a special defense or a counterclaim. Avala v. Meehan, Superior Court, judicial district of Windham at Putnam, Docket No. 049450 (June 30, 1997, Lager, J.); Tobin v. Connecticut Housing Finance Authority, Superior Court, judicial district of New Haven, Docket No. 333231 (June 17, 1997, Lager, J.); Norwood v. Gordon, Superior Court, judicial district of Hartford-New Britain at New Britain, Docket No. 472232 (April 28, 1997, Lager, J.).
Accordingly, the plaintiffs' motion to strike the first special defense is granted.
LINDA K. LAGER, JUDGE